Citation Nr: 0600483	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-29 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
right knee partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from April to 
October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right knee range of motion is from 0 
degrees to 120 degrees of flexion.  

3.  The veteran has painful motion in his right knee with x-
ray evidence of degenerative arthritis, but no instability or 
subluxation.


CONCLUSION OF LAW

Criteria for a rating higher than 10 percent for right knee 
partial medial meniscectomy have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.40, 4.41, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5010, 5260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in June 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Thus, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.  

VCAA notice must be provided to a claimant before the agency 
of original jurisdiction (AOL) issues an initial unfavorable 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  In this case, the 
veteran was given an initial VCAA notice in June 2002, prior 
to the October 2002 AOJ decision here on appeal.  The Board 
notes that, if original proper notice was given, VA does not 
have an obligation to provide additional notice of the 
information and evidence necessary to substantiate issues 
raised in a notice of disagreement.  See VA General Counsel 
Opinion, VAOPGCPREC 8-2003 (Dec. 22, 2003).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
providing him a physical examination, and affording him the 
opportunity to give testimony before an RO hearing officer 
and/or the Board.  All known and available records relevant 
to the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  The veteran requested 
a videoconference hearing in September 2004, but he failed to 
appear at a hearing scheduled in January 2005.  Therefore, 
this case will be processed as though the request for a 
hearing had been withdrawn.  See C.F.R. § 20.702(d).  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  

The veteran averred that his right knee disability is more 
severe than rated.  He stated that he aggravated his injury 
in February or March 2004 when he hyperflexed and buckled his 
right knee during a fall.  He rated his knee pain at seven 
out of ten on a scale of one to ten, with ten being the most 
severe.  He alleged that the pain intensified and was 
accompanied by stiffness and swelling at the end of a day or 
week, and he rated the pain at ten out of ten during those 
flare-ups.  

The veteran worked thirty to thirty-five hours a week as a 
driver, which required him to climb stairs and move 
equipment.  He was able to perform job duties without 
assistive devices, but he contended that he would work more 
hours if he did not have knee pain.  The veteran alleged that 
he had developed a limp because of pain and had consequently 
begun using a cane after work.  He declared that he did not 
use the cane at work for fear of reprisals and did not seek 
alternative employment because he believed that an employer 
would not hire an individual with a cane.  He stated that his 
use of a cane made him unable to lift or carry his children.  
The veteran did not wear braces or insoles, take any 
medication, or engage in therapy to address his pain.  

In May 1998, the veteran underwent a right knee arthroscopy 
and partial medial meniscectomy.  There is no evidence 
indicating that the veteran required regular medical 
treatment for residuals of the injury and subsequent surgery; 
the veteran's medical records do not show that he sought 
treatment for knee pain after the 1998 procedure.

In an October 2002 VA examination, the veteran's right knee 
range of motion measured at 120 degrees of flexion and full 
extension.  The examiner found that the veteran had chronic 
medial compartment pain that resulted in a chronic loss of 10 
to 15 percent of range of motion, strength, coordination, and 
endurance.  The examination revealed no intra-articular 
effusion, swelling, instabilities, clicking, injury to 
anterior cruciate ligaments, or irregularities in varus and 
valgus testing.  The veteran's motor, sensory and vascular 
examinations were intact.  The examiner stated that the 
veteran would eventually experience compartment 
osteoarthritis in his right knee, but x-rays performed during 
that examination did not reveal degenerative changes.

At a VA examination in August 2004, the veteran's range of 
motion measured at 130 degrees of flexion with pain past 120 
degrees.  The veteran had medial joint line, infrapatellar, 
patellar, and facet pain.  He also complained of pain in the 
medial compartment throughout any type of varus and valgus 
movement, although stress testing showed firm end-points.  
The examiner found that the veteran lost 15 to 20 percent of 
his range of motion, strength, coordination, and endurance 
from damage to the medial compartment of the knee and from 
patellofemoral pain syndrome.  X-rays of the veteran's knee 
revealed osteoarthritis of the knee and marginal bone 
spurring.

The examiner expressed skepticism that the veteran 
experienced pain at the levels he reported during the 
examination.  The examiner found that the veteran's cane was 
unstable and that he displayed inconsistency in his limp; 
during a walking examination, the veteran altered his gait 
and shifted his limp from the outside to the inside of his 
knee.  Indications of wear on the veteran's shoes were not 
consistent with the existence of a limp, and there was no 
atrophy of his non-dominant leg to indicate minimized use.  
The veteran's knee displayed no locking, interarticular 
effusion, swelling, or instability, and the veteran performed 
strength tests without fatigue.  The examiner found no 
clicking, despite the veteran's claim of a mild clicking 
sensation below his kneecap.  The veteran claimed that his 
symptoms intensified at the end of the week, but the 
examination was performed on a Thursday and revealed no 
significant symptomatology.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  To evaluate the level of disability, VA must 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).   When entitlement to compensation is established and 
the veteran appeals for a higher initial disability rating, 
VA will also analyze the severity of the veteran's disability 
from the time of the initial rating to the time of review.  
VA will specifically consider whether to assign separate 
"staged" ratings for different periods of time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

The Board evaluated the veteran's knee disability under 
Diagnostic Code 5260, which allows for the assignment of 
ratings based on limited leg flexion.  See 38 C.F.R. § 4.71a.  
Specifically, a 10 percent evaluation is assigned when the 
limitation is to 45 degrees or more, a 20 percent evaluation 
is assigned when the limitation is to 30 degrees or more, and 
a 30 percent evaluation is assigned when the limitation is to 
15 degrees or more.  The veteran's range of motion measured 
at 130 degrees of flexion, with pain at 120 degrees.  Even 
when the Board accounts for the veteran's pain in movement 
and evaluates the veteran's disability as a limitation of 
motion past 120 degrees of flexion, the veteran does not have 
loss of flexion sufficient to warrant a compensable rating 
based solely on range of motion.  Additionally, because the 
veteran's range of motion measured at 120 degrees of flexion 
during his 2002 VA examination, his range of motion has not 
deteriorated since his initial rating sufficient to warrant a 
higher staged rating during the period of appeal.

When evaluating a disability using the limitation of motion 
diagnostic codes, the Board must consider whether the 
veteran's pain and functional loss cause additional 
disability beyond that reflected in range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
9 Vet. App. 7, 10 (1996).  The veteran complained of pain and 
weakness during right knee movement, and a VA examiner noted 
that those factors caused a 15 to 20 percent loss of 
movement, strength, coordination, and endurance.  Because 
that additional loss does not result in a limitation of 
flexion to 45 degrees, however, the veteran's disability does 
not meet Diagnostic Code 5260 criteria for a compensable 
rating for limitation of motion due to pain.  

The veteran's right knee disability does meet the criteria 
for a 10 percent rating under Diagnostic Code 5010, which 
allows for the assignment of ratings based on x-ray findings 
of traumatic arthritis.  See 30 C.F.R. § 4.71a.  Disabilities 
are rated under that diagnostic code using the criteria of 
Diagnostic Code 5003, which directs that degenerative 
arthritis be rated based on limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
See 38 C.F.R. § 4.71a.  When the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent may nevertheless be 
assigned for each major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or evidence of 
painful motion.  Id.  To evaluate a disability related to any 
form of arthritis, VA must consider whether painful motion, 
confirmed by objective evidence, is a factor of the 
disability.  See 38 C.F.R. § 4.59.  The VA examiner found 
that the veteran's knee pain restricts his range of motion; 
therefore, a rating of 10 percent is warranted based on 
limitation of movement in the knee joint.  The veteran's 
impairment does not justify a rating higher than 10 percent 
under Diagnostic Code 5003 because there is no x-ray evidence 
that degenerative arthritis affects two or more of the 
veteran's joints, and there is no evidence that the veteran 
experiences incapacitating exacerbations of the disability.  

The Board also evaluated the veteran's disability under 
Diagnostic Code 5259, which allows for the assignment of 
ratings based on removal of cartilage, but determined that a 
10 percent rating under Diagnostic Code 5010 more adequately 
compensated the veteran for his impairment.  See 38 C.F.R. § 
4.71a.  Although the veteran meets the criteria for a 10 
percent rating under Diagnostic Code 5259, VA must avoid 
evaluating the same disability under various diagnoses or 
manifestations ("pyramiding") to avoid overcompensating the 
claimant for the actual impairment of his earning capacity.  
See 38 C.F.R. § 4.14.  See also Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  An additional rating for removal of 
cartilage would equate to pyramiding because the assigned 
rating of 10 percent for limited movement under Diagnostic 
Code 5010 accounts for the veteran's manifested impairments, 
limited range of motion and minimal loss of endurance due to 
pain.

To properly evaluate the veteran's disability, the Board also 
considered diagnostic codes that allow for evaluation of knee 
impairments based on ankylosis, subluxation or instability, 
dislocated cartilage, limited extension, impairment of the 
tibia and fibula, and genu recurvatum.  The veteran alleges 
that he uses a cane because of knee instability, but the VA 
medical examiner found no evidence of instability.  Because 
there is no medical evidence that the veteran has manifest 
any of the limitations described in the schedular criteria 
related to knee impairments, those diagnostic codes do not 
apply in this case.  

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if a disability is so 
exceptional and unusual, manifest by factors such as marked 
interference with employment or frequent periods of 
hospitalization, that the application of regular schedular 
standards is inadequate and/or impractical.  See 38 C.F.R. § 
3.321(b)(1).  

The veteran alleges that his disability limits his capacity 
to work long hours and restricts his ability to find 
alternative work; however, there is no evidence of specific 
factors that make the veteran's disability exceptional or 
unusual in light of VA's schedule of ratings.  The veteran's 
medical records do not indicate that the veteran's disability 
has resulted in hospitalization or exceptional limitations 
beyond those addressed by schedular ratings.  The Board 
recognizes that functional limitations caused by a disorder 
have a palpable impact on employability and industrial 
capabilities, but any assignment of a compensable rating is 
recognition of that impairment because industrial impairment 
is the principal factor in considering the application of 
schedular disability ratings.   See 38 C.F.R. §§ 3.321(a), 
4.1 ("the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability"); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that a compensable 
disability rating is itself a recognition of industrial 
impairment).  Therefore, the Board finds that the assigned 10 
percent schedular evaluation adequately reflects the 
veteran's clinically established impairment, and a rating 
higher than 10 percent for the veteran's disability is 
denied.





ORDER

A rating higher than 10 percent for right knee partial medial 
meniscectomy is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


